PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Teramount Ltd.
Application No. 16/386,859
Filed: 17 Apr 2019
For: WIDEBAND SURFACE COUPLING

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 C.F.R. § 1.78(e), filed June 27, 2022, to accept an unintentionally delayed claim(s) under 35 U.S.C. §§ 120, 121, 365(c), or 386(c) for the benefit of a prior-filed nonprovisional application(s), international application(s), or international design application(s). This is also a decision on the petition to expedite under 37 C.F.R. § 1.182 filed June 27, 2022. The decision on petition mailed August 12, 2022 is hereby VACATED and WITHDRAWN.

The petition to expedite under 37 C.F.R. § 1.182 is hereby GRANTED.

The petition under 37 C.F.R. § 1.78(e) is hereby GRANTED.

A petition for acceptance of a claim for late priority under 37 C.F.R. § 1.78(e) is only applicable after the expiration of the period specified in 37 C.F.R. § 1.78(d)(3). In addition, the petition under 37 C.F.R. § 1.78(e) must be accompanied by:

(1) 	the reference required by 35 U.S.C. § 120 and 37 C.F.R. § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in 37 C.F.R. § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

All the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 120 is accepted as being unintentionally delayed. The required reference is set forth on an attached Application Data Sheet; the required petition fee is acknowledged; and an adequate statement of unintentional delay has been provided.

Petitioners are advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 C.F.R. § 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s). Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See, MPEP 211.05.

A corrected filing receipt is enclosed.

This application is being directed to the Certificates of Correction Branch.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

Enclosure:	Corrected Filing Receipt